Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Ellen Smith 1/18/2022.
	The application has been amended as follows:
Claims 7 and 9 have been amended to:
7.  A punching machine comprising:
a punch holder comprising a first heating electrode and configured to hold a punch for punching a steel plate as a workpiece; 
a punching die comprising a second heating electrode, the steel plate being fixed to the punching die; and
a current applying control unit configured to apply a current to the first heating electrode and the second heating electrode so that a part of the steel plate including a trim edge punched by the punch is heated when the first heating electrode and the second heating electrode face each other while the punch is penetrating the steel plate,
wherein the punch is configured to be pulled out from the punching die when a temperature of the trim edge measured by a temperature sensor reaches a preset temperature. 

9.  A punching machine comprising:
a punching die including a second heating electrode, a steel plate as a workpiece is being fixed to the punching die;
a fixing jig including a first heating electrode and configured to fix the steel plate to the punching die by a punch; and
a current applying control unit configured to apply a current to the first heating electrode and the second heating electrode so that a part of the steel plate including a trim edge punched by the punch is heated,
wherein the punch is configured to be pulled out from the punching die when a temperature of the trim edge measured by a temperature sensor reaches a preset temperature.

Allowable Subject Matter
Claims 1-2, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a method for processing a steel plate comprising "...wherein the pulling-out is started based on a detected temperature of the trim edge…" as set forth in claim 1 and 8. Although best prior art, Kuriki, is concerned about the temperature of the workpiece not exceeding the melting temperature, it would not have been obvious to start “the pulling-out of the punch from the punching die based on the detected temperature of the trim edge.” Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-2, 4-6, 8 are deemed patentable over the prior art of record. Similarly, Claims 7 and 9 are allowed for similar reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799